Matter of Khoudari v Basset (2017 NY Slip Op 01126)





Matter of Khoudari v Basset


2017 NY Slip Op 01126


Decided on February 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2017

Sweeny, J.P., Mazzarelli, Manzanet-Daniels, Webber, JJ.


3060 113749/04

[*1]In re Amy Khoudari, et al., Petitioners-Respondents,
vMary Travis Basset, M.D., M.P.H., etc., Respondent-Appellant.


Zachary W. Carter, Corporation Counsel, New York (Ingrid R. Gustafson of counsel), for appellant.
Borah, Goldstein, Altschuler, Nahins & Goidel, P.C., New York (Virginia K. Trunkes of counsel), for respondents.

Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered April 23, 2015, insofar as appealed from as limited by the briefs, directing that interest on a nuisance abatement charge tax lien on the subject real property would begin to accrue within 20 days of service of notice of entry of said judgment, unanimously reversed, on the law, without costs, the judgment vacated, the matter remanded to Supreme Court for imposition and calculation of interest accrued since imposition of the lien on September 27, 2004, and entry of judgment in favor of respondent accordingly.
Statutory interest, as on the subject tax lien (Administrative Code of City of NY § 17-151) "continues to accrue at the statutory rate until it is satisfied" (Colgate v Broadwall Mgt. Corp., 51 AD3d 437, 438 [1st Dept 2008]). The stay of the proceedings effected in April 2006 did not serve to stay the accrual of interest on the lien (see NYCTL 1998-2 Trust v McGill, 138 AD3d 1077, 1079 [2d Dept 2016]; see also Wiederhorn v Merkin, 106 AD3d 416 [1st Dept 2013], lv denied 21 NY3d 864 [2013]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 10, 2017
CLERK